Mr. Chief Justice Cartter
delivered the opinion of the Court.
The corporation of Washington is only responsible for the negligence of a licensee under its authority when charged with notice of his default. The City is not an insurer in any event of the safety of the citizen passing along the public highway. This case stands precisely as it would if a private individual had made a nuisance of the highway of which the corporation had no notice. We do not think that the case is one for exemplary damages.
Mr. Justice Oían said:
The whole doctrine of exemplary damages as applied to an agent has no solid foundation. Such a case as this is not a case for exemplary damages. The corporation of Washington is an agent of the people. The people are bound for their negligence, but they are not insurers of every wayfarer on the streets.
Mr. Justice Fisher said:
There must bo carelessness on the part of the corporation proved. In a case where there were lights placed by the corporation and afterwards extinguished by the wantonness or malice of boys, or drunken parties at a late hour, the city cannot be made responsible for a resulting injury. As to exemplar}'- damages, there is no difference between them and punitive damages. They are identical and can be given only in the same cases.
Judgment reversed and a new trial granted.